Citation Nr: 1640962	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  11-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess in excess of 10 percent prior June 25, 2015, and a rating in excess of 20 percent from that date, for residuals of arthroscopic surgery related to severe degeneration of right knee with varus deformity and scarring.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability associated with residuals of arthroscopic surgery related to severe degeneration of right knee with varus deformity and scarring.

3.   Entitlement to a separate, compensable rating for a right meniscal disability.



REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO decreased the rating for the Veteran's right knee disability from 30 percent to 10 percent, effective September 12, 2003.  In November 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in December 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.

Subsequently, in a December 2011 rating decision, the RO awarded the Veteran a separate 10 percent rating for right knee instability, effective July 20, 2011.  This award of a separate rating did not satisfy the appeal in full.  As such, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2015 decision, the Board found that the grant of an initial 30 percent rating for a right disability in a July 2003 rating decision contained clear and unmistakable error (CUE).  The Board concluded that, at that time, the criteria for an initial 10 percent rating for a right knee disability were met.  At that time, the Board also remanded the claims for rating in excess of 10 percent for a right knee disability and for an initial  rating in excess of 10 percent for right knee instability to the RO, via  Appeals Management Center (AMC) in Washington, D.C.  In a November 2015 supplemental SOC (SSOC), the AMC continued to deny those claims.

In May 2016, the Veteran filed a claim for an increased rating for right knee instability and a right knee disability, despite those claims already being on appeal.  In any event, in a subsequent rating action, the RO denied a rating in excess of 10 percent for right knee instability and awarded a 20 percent rating for a right knee disability, effective June 25, 2015.  As that award of an increased rating did not satisfy the appeal in full, the claim remains on appeal.  See AB, supra.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

For reasons made clear below, the Board has now expanded the claim to include the matter of whether a separate, compensable rating for right meniscal disability is warranted.  The Board's decision granting a separate, 20 percent rating for right memeniscal disability. T he claims for higher ratings based on limited motion and instability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction for further action.  


FINDINGS OF FACT

1.  All notification and developments actions needed to fairly resolve the matter herein decided has been accomplished.

2.  The collective lay and medical evidence reflects that, since October 23, 2008 (the date of receipt of the current claim for increased rating), Veteran has been manifested by status-post meniscectomy resulting in dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating under 38 C.F.R. § 4.71a , Diagnostic Code 5258, from October 23, 2008, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable decision to award ,on the basis of the current record, a separate, 20 percent rating, under Diagnostic Code 5258, or right meniscal disability-s dislocation-the matter to which the Board is limiting its consideration, at this juncture-all notification and developments actions needed to fairly resolve this ese matters has been accomplished.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

By way of background, the Veteran's claim for increased rating for his service-connected right knee disability was received on October 23, 2008.  In a September 2009 rating decision, the rating for residuals of arthroscopic surgery related to severe degeneration of the right knee was reduced from 30 to 10 percent.  This rating was pursuant to Diagnostic Code 5010-5261, pertaining to arthritis and limitation of extension.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In a December 2011 rating decision, a separate disability rating was awarded, under Diagnostic Code 5257, for right knee instability.  In that rating decision, the RO recharacterized the Veteran's service-connected residuals of arthroscopic surgery related to severe degeneration of the right knee as residuals of arthroscopic surgery related to severe degeneration of right knee with varus deformity and scarring.  Further, the diagnostic code was changed to Diagnostic Code 5010-5260, pertaining to arthritis and limitation of flexion.  In an August 2016 rating decision, the diagnostic code was changed back to Diagnostic Code 5010-5261, pertaining to arthritis and limitation of extension.  Thus, the Veteran is currently in receipt of disability ratings based on right knee based on limitation of motion (now, due to arthritis).

Notably, under 38 C.F.R. § 4.71a, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

It is undisputed that the Veteran underwent a right knee meniscectomy during service.  Indeed, an April 1990 operation report notes excision of a torn right medial meniscus.  As the operative report shows that the medial meniscus only was excised, it does not appear that the entire meniscus was removed.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported locking in his right knee.  The same was reported at a July 2011 VA examination.  Neither the November 2008 nor the July 2011 VA examination report offered any explicit indication as to whether the Veteran experienced any meniscal condition at those times.

An August 2015 VA examination reported notes that the Veteran did have a meniscal condition.  The report also noted that the Veteran experienced frequent episodes of "locking" and frequent episodes of joint pain in the right knee.  Symptoms were noted as moderate and as happening once a day.  

The Veteran was afforded a VA examination in June 2016.  That  examiner noted , a right meniscus tear, as well as frequent episodes of "locking" and joint pain.  Symptoms were described as moderate and as occurring once a day.

Upon consideration of the entire record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, a separate 20 percent under Diagnostic Code 5258 is warranted from the October 23, 2008, date of receipt of the Veteran's claim for an increased rating,.

During service, the Veteran underwent a meniscal excision.  Since that time, he has reportedly experienced frequent episodes of "locking" and pain.  The Board notes that effusion has not been shown.  However, in consideration of the entirety of the evidence of record, the Board finds that a separate rating of 20 percent under Diagnostic Code 5828 is warranted.  To that end, the Veteran has displayed both "locking" and pain frequently, two of the symptoms specifically noted in Diagnostic Code 5828.  Further, the evidence shows that during service the medial meniscus only was excised, indicating that the lateral meniscus remained.  Further, the evidence shows that the Veteran reported y experiences moderate "locking" and pain every day.  

As indicated, a 20 percent rating is the maximum rating assignable under DiagnosticCode 5258; hence, no higher rating is assignable under that diagnostic code.  

The Board further notes that the Veteran may not be assigned separate ratings under both 38 C.F.R. § 4.71a, Diagnostic Code 5258 and Diagnostic Code 5259.  This is so because the rating criteria under those two diagnostic codes differ from each other only in that the semilunar cartilage is dislocated in 38 C.F.R. § 4.71a, Diagnostic Code 5258 and surgically absent in 38 C.F.R. § 4.71a, Diagnostic Code 5259. Indeed, 38 C.F.R. § 4.71a, Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion, while 38 C.F.R. § 4.71a, Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic. A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Stedman's Medical Dictionary, 1742 (27th ed., 2000).

Thus, the requirement of being "symptomatic" is broad enough to encompass all symptoms, including those contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Therefore, granting separate ratings for the same manifestations, specifically, joint pain, effusion and "locking" of the left knee meniscal disability under both 38 C.F.R. § 4.71a, Diagnostic Code 5258 and Diagnostic Code 5259 would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions).  Consequently, a disability rating for meniscal involvement may be granted under either 38 C.F.R. § 4.71a, Diagnostic Code 5258 or Diagnostic Code 5259, but not for both.  Given the above discussion, a rating under Diagnostic Code 5258, which authorizes a higher, 20 percent rating, is warranted.

Therefore, considering the lay and medical evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record presents a basis for assignment of a separate 20 rating under Diagnostic Code 5258 for dislocation of the right meniscus from the October 23, 2008 date of claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A separate, 20 percent rating under Diagnostic Code 5258 for right meniscus disability, from October 23, 2008, is granted, subject to the legal authority governing the payment of compensation.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

With respect to the claims for increased ratings for the disabilities rated pursuant to limitation of motion and instability, respectively, a new VA examination is required.

The Veteran has been provided multiple VA examinations during the period on appeal.  However, in light of the recent U.S. Court of Appeal for Veterans Claims (Court) decision in Corriea v. McDonald, 28 Vet. App. 158 (2016), the Board finds that examinations are inadequate.

In Corriea, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim(s) for higher ratings.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record for each remaining claim is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

In adjudicating  the claims for higher ratings, rhe AOJ should consider whether a separate rating for right knee instability continues to be warranted in light of the award of a separate rating under Diagnostic Code 5258, as explained above.  Adjudication of each claim should also include consideration of whether any, or any further, staged rating of the disability is appropriate.

Accordingly, these matters e case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any records of treatment for right knee disability.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his right knee. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should conduct range of motion testing of the right knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the left knee should also be conducted, for comparison purposes.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the right knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal, to include specific consideration of whether a separate 10 percent rating for instability remains warranted, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for each disability,  consideration of whether any, or any further, staged rating of the disability is appropriate).

6.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


